FILED
                              NOT FOR PUBLICATION                             FEB 13 2013

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TONY B. ALEXANDER,                                 No. 11-16791

                 Petitioner - Appellant,           D.C. No. 1:09-cv-00434-DLB

  v.
                                                   MEMORANDUM *
SCOTT SCHLEDER, Southeast Regional
DHO; et. al.,

                 Respondents - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                      Dennis L. Beck, Magistrate Judge, Presiding **

                             Submitted February 11, 2013 ***

Before:         FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Federal prisoner Tony B. Alexander appeals pro se from the district court’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **       The parties consented to proceed before a magistrate judge.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Alexander’s
request for oral argument is denied.
judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. We review the denial of a § 2241 petition de novo. See

Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir. 2008). The district court’s factual

findings are reviewed for clear error. See McNeely v. Blanas, 336 F.3d 822, 826

(9th Cir. 2003). We affirm.

      Alexander contends that his due process rights were violated in the prison

disciplinary proceedings finding him guilty of two instances of engaging in sexual

acts. The record does not support his contention. The district court properly

denied the petition because Alexander received all process that was due and some

evidence supports the disciplinary findings. See Superintendent v. Hill, 472 U.S.

445, 455 (1985); Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).

      We decline to consider Alexander’s argument alleging a violation of Brady

v. Maryland, 373 U.S. 83 (1963), because it was neither developed in the district

court nor raised in his opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         2                                      11-16791